Case 2:20-cr-00322-ODW Document 28-2 Filed 01/22/21 Page 1 of 1 Page ID #:138



 1   Vicki I. Podberesky (SBN 123220)
     vpod@aplaw.law
 2   ANDRUES/PODBERESKY
     818 West 7th Street, Suite 960
 3   Los Angeles, CA 90017
     Telephone: (213) 395-0400
 4   Facsimile: (213) 395-0401
 5   Attorneys for Defendant,
     RAMON ABBAS
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,               Case No. 20-CR-00322 ODW
12               Plaintiff,                  [PROPOSED] ORDER RE MOTION TO
13                                           WITHDRAW AS COUNSEL
           vs.
14   RAMON ABBAS,
15               Defendant.
16
17
18         IT IS HEREBY ORDERED,
19         that attorneys Gal Pissetzky and Vicki I. Podberesky, be relieved as counsel for
20   Defendant Ramon Abbas for the reasons set forth in the Motion to Withdraw as
21   Counsel and the Declaration of Gal Pissetzky.
22
23
24   Dated:                     , 2021
                                           HON. OTIS D. WRIGHT
25
26
27
28

                    [PROPOSED] ORDER RE MOTION TO WITHDRAW AS COUNSEL
